United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2599
                        ___________________________

                             Nicolas Escobar-Tejada

                             lllllllllllllllllllllPetitioner

                                           v.

              William P. Barr, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                            Submitted: March 17, 2020
                              Filed: March 20, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Nicolas Escobar-Tejada, a citizen of El Salvador, petitions for review of an
order of the Board of Immigration Appeals upholding an immigration judge’s denial
of asylum and withholding of removal.
       Upon careful consideration, we conclude that substantial evidence supports the
agency’s determination that Escobar-Tejada was not entitled to asylum because he did
not establish past persecution or a well-founded fear of persecution on account of a
protected ground. See Mayorga-Rosa v. Sessions, 888 F.3d 379, 382 (8th Cir. 2018)
(standard of review). Having failed to satisfy his burden of proof for his asylum
claim, Escobar-Tejada has necessarily failed to satisfy the more rigorous standard for
withholding of removal. See Al Tawm v. Ashcroft, 363 F.3d 740, 744 (8th Cir.
2004). We find no other basis for granting the petition.

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-